IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


ROBERT CHRISTOPHER CLARK,

               Appellant,

 v.                                                    Case No. 5D16-561

STATE OF FLORIDA,

               Appellee.

________________________________/

Opinion filed July 29, 2016

Appeal from the Circuit Court
for St. Johns County,
J. Michael Traynor, Judge.

James S. Purdy, Public Defender, and Jeri
M. Delgado, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bonnie Jean Parrish,
Assistant Attorney General, Daytona
Beach, for Appellee.


PALMER, J.

      In this Anders1 appeal, Robert Christopher Clark (the defendant), challenges his

judgment and sentence. Our review of the record revealed no reversible error apparent

on its face. See State v. Causey, 503 So. 2d 321 (Fla. 1987). However, we discovered



      1   Anders v. California, 386 U.S. 738 (1967).
a scrivener's error in the sentencing document.        Specifically, the heading of the

sentencing document reads sentences as to "Count I, III, & III" when it should read

"Counts I, II, & III". Accordingly, we remand for correction of the scrivener's error. See

Taylor v. State, 120 So. 3d 213 (Fla. 5th DCA 2013) (explaining that scrivener's errors in

sentencing documents may be corrected by an Anders appeal).


        AFFIRMED; REMANDED.



ORFINGER and COHEN, JJ., concur.




                                            2